_—

MINERAL PRODUCTION SHARING AGREEMENT

No. 175 - 2002 - I

This MINERAL PRODUCTION SHARING AGREEMENT (“Agreement”) is made
al tere into in Quezon City, Philippines, this day of
bite u ‘i by and between:

THE REPUBLIC OF THE PHILIPPINES, herein referred to as the
GOVERNMENT, represented in this act by the Secretary of the Department of
Environment and Natural Resources, with offices at the Department of
Environment and Natural Resources Building, Visayas Avenue, Diliman,-Quezon
City

and

DISCOVERY MINES, INCORPORATED, a corporation duly organized
and existing under the laws of the Republic of the Philippines, herein referred to
as the CONTRACTOR, with office at Lipcann, Bangued, Abra and represented
in this act by its President, Jeremias B. Beloy, as authorized by its Board of
Directors (please refer to ANNEX “A”)

WITNESSETH :

WHEREAS, the 1987 Constitution of the Republic of the Philippines provides in
Article XII, Section 2 thereof that all lands of the public domain, waters, minerals,
coal, petroleum and other natural resources are owned by the State and that
their exploration, development and utilization shall be under the full control and
supervision of the State;

WHEREAS, the Constitution further provides that the State may directly
undertake such activities, or it may enter into a Co-Production, Joint Venture, or
Mineral Production Sharing Agreement with Filipino citizens, or cooperatives,
partnerships, corporations or associations at least sixty per centum of whose
capitalization is owned by such citizens;

WHEREAS, pursuant to Republic Act No. 7942, otherwise known as “The
Philippine Mining Act of 1995”, which took effect on 09 April 1995, the Secretary
of the Department of Environment and Natural Resources is authorized to enter
into Mineral Production Sharing Agreements in furtherance of the objectives of
the Government and the Constitution to bolster the national economy through
sustainable and systematic development and utilization of mineral lands,

\ WHEREAS, the Government desires to avail itself of the financial resources,
| technical competence and skill which the Contractor is capable of applying to the

WHEREAS, the Contractor desires to join and assist the Government in the
sustainable development and utilization for commercial purposes of certain gold
and other associated mineral deposits existing in the Contract Area ( as herein
defined);

WHEREAS, the Contractor has access to all the financing, technical
competence, technology and environmental management skills required to
promptly and effectively carry out the objectives of this Agreement:

NOW, THEREFORE, for and in consideration of the foregoing premises, the
mutual covenants, terms and conditions hereinafter set forth, it is hereby
stipulated and agreed as follows:

SECTION |
SCOPE

1.1. This Agreement is a Mineral Production Sharing Agreement entered into
Pursuant to the provisions of the Act and its implementing rules and
regulations. The primary purpose of this Agreement is to provide for the
rational exploration, development and commercial utilization of certain
gold and other associated mineral deposits existing within the Contract
Area, with all necessary services, technology and financing to be
furnished or arranged by the Contractor in accordance with the
provisions of this Agreement. The Contractor shall not, by virtue of this
Agreement, acquire any title over the Contract/Mining Area without
prejudice to the acquisition by the Contractor of the land/surface rights
through any mode of acquisition provided for by law.

1.2 The Contractor shall undertake and execute, for and on behalf of the
Government, sustainable mining operations in accordance with the
provisions of this Agreement, and is hereby constituted and appointed, for
the purpose of this Agreement, as the exclusive entity to conduct mining
operations in the Contract Area.

1.3. The Contractor shall assume all the exploration risk such that if no
minerals in commercial quantity are developed and produced, it will not
be entitled to reimbursement.

1.4 During the term of this Agreement, the total value of production and sale
of minerals derived from the mining operations contemplated herein shall
be accounted for and divided between the Government and the
Contractor in accordance with Section VIII hereof.

SECTION II
DEFINITIONS
As used in this Agreement, the following words and terms , whether singular or

plural, shall have the following respective meaning :

, “Act” refers to Republic Act No. 7942, otherwise known as the
“Philippine Mining Act of 1995”.

Uy

é
2.2

2.3

2.4

25

2.6

2:7

2.8

2.9

2.10

2.11

2.12

2.13

2.14

2.15

Agreement means this Mineral Production Sharing Agreement.

Associated Minerals mean other ores/minerals which occur together with
the principal ore/mineral.

Bangko Sentral means Bangko Sentral ng Pilipinas.

Budget_ means an estimate of expenditures to be made by Contractor in
mining operations contemplated hereunder to accomplish the Work
Program for each particular period.

Calendar Year or Year means a period of twelve (12) consecutive
months starting with the first day of January and ending on December 31,
while “Calendar Quarter’ means a period of three consecutive months
with the first calendar quarter starting with the first day of January.

Commercial Production means the production of sufficient quantity of
minerals to sustain economic viability of mining operations reckoned from
the date of commercial operation as declared by the Contractor or as
stated in the feasibility study, whichever comes first.

Constitution or Philippine Constitution means the 1987 Constitution of the
Republic of the Philippines adopted by the Constitutional Convention of
1986 on October 15, 1986 and ratified by the People of the Republic of
the Philippines on February 2, 1987.

Contract Area means the area onshore or offshore delineated under the
Mineral Production Sharing Agreement subject to the relinquishment
obligations of the Contractor and properly defined by latitude and
longitude or bearing and distance.

Contract Year means a period of twelve (12) consecutive months
counted from the Effective Date of this Agreement or from the anniversary
of such Effective Date.

Contractor means DISCOVERY MINES, INCORPORATED or its assignee
or assignees of interest under this Agreement: Provided, That the
assignment of any of such interest is accomplished pursuant to the
pertinent provisions of the implementing rules and regulations of the Act.

Declaration of Mining Feasibility means a document proclaiming the
presence of minerals in a specific site, which are recoverable by socially
acceptable, environmentally safe and economically sound methods
specified in the Mine Development Plan.

Department or DENR means the Department of Environment and Natural
Resources.

Director means the Director of Mines and Geosciences Bureau.

Effective Date means the date of execution of this Agreement by the

Contractor and by the Secretary on behalf of the Government. In case an
Exploration Permit/Temporary Exploration Permit had been availed of by
the Contractor, the Effective Date of this Agreement shall be the date of
issuance of said Exploration Permit/Temporary Exploration Permit.

“yf
217

2.18

2.19

2.20

2.21

Environment means all facets of man’s surroundings: physical,
ecological, aesthetic, cultural, economic, historic, institutional and social.

Exploration means searching or prospecting for mineral resources by
geological, geophysical and geochemical surveys, remote sensing, test
pitting, trenching, drilling, shaft sinking, tunneling, or any other means for
the purpose of determining the existence, extent, quality and quantity of
mineral resources and the feasibility of mining them for profit.

Exploration Period shall mean the time period from the Effective Date of
this Agreement which shall be for two (2) years, renewable for like
periods but not to exceed a total term of eight (8) years subject to the
pertinent provisions of the implementing rules and regulations of the Act.

Force Majeure means acts or circumstances beyond the reasonable
control of the Contractor including, but not limited to war, rebellion,
insurrection, riots, civil disturbances, blockade, sabotage, embargo,
strike, lockout, any dispute with surface owners and other labor disputes,
epidemics, earthquake, storm, flood, or other adverse weather conditions,
explosion, fire, adverse action by the Government or by any of its
instrumentality or subdivision thereof, act of God or any public enemy
and any cause as herein described over which the affected party has no
reasonable control.

Foreign Exchange means any currency other than the currency of the
Republic of the Philippines acceptable to the Government and the
Contractor.

Government means the Government of the Republic of the Philippines or
any of its agencies and instrumentalities.

Gross Output means the actual market value of the minerals or mineral
products from each mine or mineral land operated as a separate entity,
without any deduction for mining, processing, refining, transporting,
handling, marketing, or any other expenses: Provided, That if the minerals
or mineral products are sold or consigned abroad by the Contractor under
C.I.F. terms, the actual cost of ocean freight and insurance shall be
deducted: Provided further, That in the case of mineral concentrates
which are not traded in commodity exchanges in the Philippines or abroad
such as copper concentrate, the actual market value shall be the world
price quotation of the refined mineral products contained thereof
prevailing in the said commodity exchanges, after deducting the smelting,
refining, treatment, insurance, transportation and other charges incurred
in the process of converting mineral concentrates into refined metal
traded in those commodity exchanges.

2.23 Mine Development refers to work undertaken to prepare an ore body or

a mineral deposit for mining, including the construction of necessary
infrastructure and related facilities.

Minerals mean all naturally occurring inorganic substances in solid,

liquid, gas or any intermediate state excluding energy materials such as
al, petroleum, natural gas, radioactive materials and geothermal

nergy.
“fe

\

Air
2.25

2.26

2.27

2.28

2.29

2.30

2.31

2.32

2.33

3.1

Mineral Products mean materials derived from mineral ores/rocks and
prepared into marketable state by metallurgical processes which include
beneficiation, cyanidation, leaching, smelting, calcination and other
similar processes.

Mining Area means that portion of the Contract Area identified by the
Contractor as defined and delineated in a Survey Plan duly approved by
the Director/concerned Regional Director for purposes of development
and/or utilization and sites for support facilities.

Mining Operations means mining activities involving exploration,
feasibility study, environmental impact assessment, development,
utilization, mineral processing and mine rehabilitation.

Notice means notice in writing, telex or telecopy (authenticated by
answer back or confirmation received) addressed or sent as provided in
Section 16.2 of this Agreement.

Qre means naturally occurring substance or material from which a
mineral or element can be mined and/or processed for profit.

Pollution means any alteration of the physical, chemical and/or biological
properties of any water, air and/or land resources of the Philippines, or
any discharge thereto of any liquid, gaseous or solid wastes or any
production of unnecessary noise or any emission of objectionable odor,
as will or is likely to create or render such water, air, and land resources
harmful, detrimental or injurious to public health, safety or welfare or
which will adversely affect their utilization for domestic, commercial,
industrial, agricultural, recreational or other legitimate purposes.

Secretary means the Secretary of the Department of Environment and
Natural Resources.

State means the Republic of the Philippines.

Work Program means a document which presents the plan of major
mining operations and the corresponding expenditures of the Contractor
in its Contract Area during a given period of time, including the plan and
expenditures for development of host and neighboring communities and
of local geoscience and mining technology, as submitted and approved in
accordance with the implementing rules and regulations of the Act.

SECTION III
TERM OF AGREEMENT

This Agreement shall have a term of twenty-five (25) years from Effective
Date, and may be renewed thereafter for another term not exceeding
twenty five (25) years. The renewal of this Agreement, as well as the
anges in the terms and conditions thereof, shall be upon mutual
nsent by the parties. In the event the Government decides to allow
ining operations thereafter by other Contractor, this must be through
competitive public bidding. After due publication of notice, the Contractor
shall have the right to equal the highest bid upon reimbursement of all
“

sonable expenses of the highest bidder.
SECTION IV
CONTRACT AREA

4.1. Size, Shape, and Location of Contract Area. This Agreement covers a
total area of two thousand six hundred seventy-three hectares (2,673.00
has.), situated in Santa and Caoayan, Ilocos Sur and bounded by the
following geographical coordinates (please refer to ANNEX “B” -
1:50,000 scale Location Map/Sketch Plan):

CORNER LATITUDE LONGITUDE

1 17°30'30” 120°23'30”

2 17°31'00” 120°23'30”

3 17°31'00” 120°24'00”

4 17°32'00” 120°24'00”

5 17°32'00” 120°22'30”

6 17°32'30” 120°22'30”

7 17°32’30" 120°24'00"

8 17°33'00” 120°24'00”

9 17°33'00” 120°25'00"

10 17°33'30” 120°25'00”

11 17°33'30" 120°25'30"

12 17°34'00” 120°25'30”

13 17°34'00” 420°27'30"

14 17°33'30" 120°27'30”

15 17°33'30" 120°27'00”

16 17°33'00” 120°27'00”

17 17°33'00” 120°26'30”

18 17°32'00” 120°26'30”

19 17°32'00” 120°26'00”

20 17°31'30” 120°26'00"

21 17°31'30" 120°25'30”

22 17°30'30" 120°25'30”

oo 23 17°30'30” 120°24'30”

24 17°30'00” 120°24'00”

SECTION V
EXPLORATION PERIOD
5.1. Timetable for Exploration - The Contractor shall commence Exploration
activities not later than three (3) months after the Effective Date for a
period of two (2) years, renewable for like periods but not to exceed a
total term of six (6) years for non-metallic minerals and eight (8) years for
metallic minerals, subject to annual review and approval by the Director to
evaluate compliance with the terms and conditions of this Agreement:
Provided, That further renewal may be granted by the Secretary under
circumstances as defined in the implementing rules and regulations of the
c Act.

In case where a Temporary Exploration Permit was issued, the Period of
such Temporary Exploration Permit shall be included as part of the
Exploration Period of this Agreement. Af
5.2

Work Programs and Budgets - The Contractor shall strictly comply with
the approved Exploration and Environmental Work Programs together
with their corresponding Budgets (please refer to ANNEXES “C” and “D’).

The amount to be spent by the Contractor in conducting Exploration
activities under the terms of this Agreement during the Exploration
Period shall be in the aggregate of not less than that specified for each of
the Contract Years, as follows:

For the Exploration Work Program:

1st Contract Year P PhP 830,000.00
2nd Contract Year : PhP = 1,460,000.00
Total : PhP 2,290,000.00

For the Environmental Work Program
Total : PhP 385,000.00

In the event of renewal of the Exploration Period, the amount to be spent
every year shall first be agreed upon by the parties.

In the event of termination of this Agreement, the Contractor shall only be
obliged to expend the pro-rata amount for the period of such Contract
Year prior to termination. If during any Contract Year, the Contractor
should expend more than the amount to be expended as provided above,
the excess may be subtracted from the amount required to be expended
by the Contractor during the succeeding Contract Years, and should the
Contractor, due to unforeseen circumstances or with the consent of the
Government, expend less during a year, then the deficiency shall be
applied to the amount to be expended during the succeeding Contract
Years.

Relinquishment of Total/Portion of the Contract Area - During the
Exploration Period, the Contractor may relinquish totally or partially the
original Contract Area. After the Exploration Period and prior to or upon
approval of a Declaration of Mining Project Feasibility by the Director, the
Contractor shall finally relinquish any portion of the Contract Area not
necessary for mining operations and not covered by any Declaration of
Mining Project Feasibility.

Final Mining Area - The final Mining Area shall not be more than five
thousand hectares (5,000 has.) for metallic minerals. The Director may
allow the Contractor to hold more than one (1) final Mining Area subject to
the maximum limits set under the implementing rules and regulations of
the Act: Provided, That each final Mining Area shall be covered by a
Declaration of Mining Project Feasibility.

Declaration of Mining Project Feasibility - During the Exploration Period,
the Contractor shall submit to the Director through the concerned
Regional Director, a Declaration of Mining Project Feasibility of the
Contra t Area/final Mining Area supported by a Mining Project Feasibility
a Three (3)-Year Development and Construction or Commercial
ation Work Program, a complete geologic report, an application for

a

)

Aft
5.6

5.7

survey and the pertinent Environmental Compliance Certificate, among
other applicable requirements. Failure of the Contractor to submit a
Declaration of Mining Project Feasibility during the Exploration Period
shall be considered a substantial breach of this Agreement.

Survey of the Contract Area/final Mining Area - The Contractor shall
cause the survey of the perimeter of the Contract Area/final Mining Area
through an application for survey, complete with requirements, filed in the
concerned Regional Office simultaneous with the submission of the
Declaration of Mining Project Feasibility. Survey returns shall be
submitted to the concerned Regional Director for approval within one (1)
year from receipt of the Order of Survey complete with the mandatory
requirements stated in the implementing rules and regulations of the Act.

Reporting

a) Periodic Reports - During the Exploration Period, the Contractor
shall submit to the Director through the concerned Regional Director,
quarterly and annual accomplishment reports under oath on all
activities conducted in the Contract Area from the Effective Date of
this Agreement. The quarterly report shall be submitted not later
than fifteen (15) days at the end of each Calendar Quarter while the
annual accomplishment report shall be submitted not later than thirty
(30) days from the end of each Calendar Year. Such information
shall include detailed financial expenditures, raw and processed
geological, geochemical, geophysical and radiometric data plotted
on a map at a minimum 1:50,000 scale, copies of originals of assay
results, duplicated samples, field data, copies of originals from
drilling reports, maps, environmental work program implementation
and detailed expenditures showing discrepancies/deviations with
approved exploration and environmental plans and budgets as well
as all other information of any kind collected during the exploration
activities. All information submitted to the Bureau shall be subject to
the confidentiality clause of this Agreement.

b) Final Report - The Contractor shall submit to the Director through the
concerned Regional Director, a final report under oath upon the
expiration of the Exploration Period which shall be in the form and
substance comparable to published professional reports of
respectable international institutions and shall incorporate all the
findings in the Contract Area including location of samples, assays,
chemical analysis, and assessment of mineral potentials together
with a geologic map of 1:50,000 scale at the minimum showing the
results of the exploration. Such report shall also include detailed
expenditures incurred during the Exploration Period. In case of
diamond drilling, the Contractor shall, upon request of the
Director/concerned Regional Director, submit to the Regional Office
a quarter of the core samples which shall be deposited in the
Regional Office Core Library for safekeeping and reference.

c) Relinquishment Report - The Contractor shall submit a separate
relinquishment report with a detailed geologic report of the
relinquished area accompanied by maps at a scale of 1:50,000 and
results of analyses and detailed expenditures, among others.

. Ag
€

7.1

t2

SECTION VI
DEVELOPMENT AND CONSTRUCTION PERIOD

Timetable - The Contractor shall complete the development of the mine
including the construction of production facilities within thirty six (36)
months from the submission of the Declaration of Mining Project
Feasibility, subject to such extension based on justifiable reasons as the
Director may approve, upon recommendation of the concerned Regional
Director.

Reporting

a) Annual - The Contractor shall submit, within sixty (60) days after
December 31 of each year, to the Director through the concerned
Regional Director, an annual report which states the major
activities, achievements and detailed expenditures during the year
covered, including maps, assays, rock and mineral analyses and
geological and environmental progress reports during the
Development and Construction Period.

b) Final Report - Within six (6) months from the completion of the
development and construction activities, the Contractor shall submit
a final report to the Director through the concerned Regional
Director. Such report shall integrate all information in maps of
appropriate scale and quality, as well as in monographs or reports in
accordance with international standards.

SECTION VII
OPERATING PERIOD

Timetable - The Contractor shall submit, within thirty (30) days before
completion of mine development and construction of production facilities,
to the Director through the concerned Regional Director, a Three-Year
Commercial Operation Work Program. The Contractor shall commence
commercial utilization immediately upon approval of the aforesaid Work
Program. Failure of the Contractor to commence Commercial Production
within the period shall be considered a substantial breach of the
Agreement.

Commercial Operation Work Program and Budget - During the Operating
Period, the Contractor shall submit to the Director through the concerned
Regional Director, Work Programs and Budgets covering a period of
three (3) years each, which shall be submitted not later than thirty (30)
days before the expiration of the period covered by the previous Work
Program.

The Contractor shall conduct Mining Operations and other activities for
the duration of the Operating Period in accordance with the duly approved
Work Programs and corresponding Budgets and any modification thereof
shall be subject to approval by the Director.

ae

AN
7.3

7.4

8.1

Expansion and Modification of Facilities - The Contractor may make
expansions, modifications, improvements, and replacements of the mining
facilities and may add new facilities as the Contractor may consider
necessary for the operations: Provided, That such plans shall be
embodied in an appropriate Work Program approved by the Director.

Reporting

a)

b)

Quarterly Reports - Beginning with the first Calendar Quarter
following the commencement of the Operating Period, the Contractor
shall submit, within thirty (30) days after the end of each Calendar
Quarter, to the Director through the concerned Regional Director, a
Quarterly Report stating the tonnage of production in terms of ores,
concentrates, and their corresponding grades and other types of
products; value, destination of sales or exports and to whom sold;
terms of sales and expenditures.

Annual Reports - During the Operating Period, the Contractor shall
submit within sixty (60) days from the end of each Calendar Year, to
the Director through the concerned Regional Director, an Annual
Report indicating in sufficient detail:

b.1) The total tonnage of ore reserves, whether proven, probable, or
inferred, the total tonnage of ores, kind by kind, broken down
between tonnage mined, tonnages transported from the.mine
site and their corresponding destination, tonnages stockpiled in
the mine and elsewhere in the Philippines, tonnages sold or
committed for export (whether actually shipped from the
Philippines or not), tonnages actually shipped from the
Philippines (with full details as to purchaser, destination and
terms of sale), and if known to the Contractor, tonnages refined,
Processed or manufactured in the Philippines with full
specifications as to the intermediate products, by-products or
final products and of the terms at which they were disposed;

b.2) Work accomplished and work in progress at the end of the year
in question with respect to all the installations and facilities
related to the utilization program, including the investment
actually made or committed;

b.3) Profile of work force, including management and staff, stating
particularly their nationalities, and for Filipinos, their place of
origin (i.e., barangay, town, province, region); and

b.4) Ownership of the Contractor, particularly with respect to
nationality.

The Contractor shall also comply with other reporting requirements
Provided for in the implementing rules and regulations of the Act.

SECTION VIII

FISCAL REGIME

eneral Principle - The fiscal regime of this Agreement shall be governed

@ principle according to which the Government expects a reasonable

\ nf

10

\\
8.2

8.3

8.4

8.5

86

return in economic value for the utilization of non-renewable mineral
resources under its national sovereignty while the Contractor expects a
reasonable return on its investment with special account to be taken for
the high risk of exploration, the terms and conditions prevailing elsewhere
in the industry and any special efficiency to be gained by a particularly
good performance of the Contractor.

Registration Fees - Within fifteen (15) days upon receipt of the notice of
approval of the Agreement from the concerned Regional Office, the
Contractor shall cause the registration of this Agreement with the said
Regional Office and pay the registration fee at the rate provided in the
existing rules and regulations. Failure of the Contractor to cause the
registration of this Agreement within the prescribed period shall be
sufficient ground for cancellation of the same.

Occupation Fees - Prior to registration of this Agreement and at the same
date every year thereafter, the Contractor shall pay to the concerned
Municipal/City Treasurer an occupation fee over the Contract Area at
the annual rate provided in the existing rules and regulations. If the
fee is not paid on the date specified, the Contractor shall pay a
surcharge of twenty five percentum (25%) of the amount due in addition
to the occupation fees.

Share of the Government - The Government Share shall be the excise tax
on mineral products at the time of removal and at the rate provided for in
Republic Act No. 7729 amending Section 151 (a) of the National Internal
Revenue Code, as amended, as well as other taxes, duties, and fees
levied by existing laws.

For purposes of determining the amount of the herein Government Share,
the Contractor shall strictly comply with the auditing and accounting
requirements prescribed under existing laws and regulations.

The Government Share shall be allocated in accordance with Sections
290 and 292 of Republic Act No. 7160, otherwise known as “The Local
Government Code of 1991.”

Pricing of Sales - The Contractor shall endeavor to obtain the best
achievable price for its production and pay the lowest achievable
marketing commissions and related fees. It shall seek to strike a balance
between long-term sales comparable to policies followed by independent
producers in the international mining industry.

The Contractor shall likewise seek a balanced distribution among
consumers. Insofar as sales to Contractor's affiliates are concerned,
prices shall be at arm’s length standard and competing offers for large
scale and long-term contracts shall be procured. The Bureau shall be
furnished a copy of the said Sales Agreement subject to confidentiality
between the Bureau and the Contractor.

Associated Minerals - If minerals other than gold and other associated
deposits are discovered in commercial quantities in the Contract Area, the
value thereof shall be added to the value of the principal mineral in
mputing the Government share.

Af
9.1

9.2

9.3

9.4

10.1

10.2

SECTION Ix
WORK PROGRAMS

Submission to Government - Within the periods stated herein, the
Contractor shall prepare and submit to the Director through the
concerned Regional Director, a Work Program and corresponding
Budget for the Contract Area stating the Mining Operations and
expenditures which the Contractor proposes to carry out during the period
covered with the details and particulars set forth elsewhere in this
Agreement or in the supporting documents.

Government's Examination and Revision of Work Program - Should the
Government wish to propose a revision to a certain specific feature in the
Work Program or Budget, it shall, within thirty (30) days after receipt
thereof, provide a Notice to the Contractor specifying in reasonable detail
its reasons therefore. Promptly thereafter, the Government and
Contractor will meet and endeavor to agree on the revision proposed by
the Government. In any event, the revision of any portion of said Work
Program or Budget in which the Government shall fail to notify the
Contractor of the proposed revision shall, insofar as possible, be carried
out as prescribed herein. If the Government should fail within sixty (60)
days from receipt thereof to notify Contractor of the proposed revisions,
the Work Program and Budget proposed by the Contractor shall be
deemed to be approved.

Contractor's Changes to Work Program - It is recognized by the
Government and the Contractor that the details of any Work Program may
require changes in the light of changing circumstances. The Contractor
may make such changes: Provided, That it shall not change the general
objective of the Work Program: Provided further, That changes which
entail a variance of at least twenty percentum (20%) shall be subject to
the approval of the Director.

The Government's approval of a proposed Work Program and Budget will
not be unreasonably withheld.

SECTION X
ENVIRONMENTAL PROTECTION AND MINE SAFETY AND HEALTH

The Contractor shall manage its Mining Operations in a technically,
financially, socially, culturally and environmentally responsible manner to
achieve the sustainable development objectives and responsibilities as
provided for under the implementing rules and regulations of the Act;

The Contractor shall prepare a plan of mining so that its damage to the
environment will be minimal. To the extent possible, control of pollution
and the transformation of the mined-out areas or materials into
economically and socially productive forms must be done simultaneously
with mining;

Ap

12
10.3

10.4

10.5

10.6

10.7

10.8

10.9

10.10

10.

The Contractor shall submit an Environmental Work Program during the
Exploration Period as prescribed in the implementing rules and
regulations of the Act;

An Environmental Compliance Certificate (ECC) shall be secured first by
the Contractor prior to the conduct of any development works,
construction of production facilities and/or mine production activities in the
Contract Area;

The Contractor shall submit within thirty (30) Calendar days after the
issuance and receipt of the ECC, an Environmental Protection and
Enhancement Program (EPEP) using MGB Form No. 16-2 covering all
areas to be affected by development, utilization and processing activities
under this Agreement. The Contractor shall allocate for its initial
environment-related capital expenditures approximately ten percent
(10%) of the total project cost or in such amount depending on the
environmental/geological condition, nature and scale of operations and
technology to be employed in the Contract Area:

The Contractor shall submit, within thirty (30) days prior to the beginning
of every calendar year, an Annual Environmental Protection and
Enhancement Program (AEPEP), using MGB Form 16-3, which shall be
based on the approved EPEP. The AEPEP shall be implemented during
the year for which it was submitted. To implement its AEPEP, the
Contractor shall allocate annually three to five percent (3%-5%) of its
direct mining and milling costs depending on the environmental/geologic
condition, nature and scale of operations and technology employed in the
Contract Area;

The Contractor shall establish a Mine Rehabilitation Fund (MRF) based
on the financial requirements of the approved EPEP as a reasonable
environmental deposit to ensure satisfactory compliance with the
commitments/strategies of the EPEP/AEPEP and availability of funds for
the performance of the EPEP/AEPEP during the specific project phase.
The MRF shall be deposited as Trust Fund in a government depository
bank and shall be used for physical and social rehabilitation of areas
affected by mining activities and for research on the social, technical and
preventive aspects of rehabilitation;

The Contractor shall set up mitigating measures such as mine waste and
mill tailings disposal system, mine rehabilitation or plan, water quality
monitoring, etc. to minimize land degradation, air and water pollution, acid
rock drainage and changes in hydrogeology;

The Contractor shall set up an Environmental and Safety Office at its
minesite manned by qualified personnel to plan, implement and monitor
its approved EPEP;

The Contractor shall be responsible in the monitoring of environmental,
safety and health conditions in the Contract Area and shall strictly comply
with all the rules and regulations embodied under DAO No. 2000-98,
otherwise known as the “Mine Safety and Health Standards.”

Contractor shall be responsible for the submission of a final mine
refiabilitation and/or decommissioning plans, including its financial

=
requirements and incorporating the details and particulars set forth in the
implementing rules and regulations of the Act.

SECTION XI

RIGHTS AND OBLIGATIONS OF THE PARTIES

Obligations of the Contractor:

a)

b)

c)

q)

9)

h)

To exclusively conduct sustainable Mining Operations within the
Contract Area in accordance with the provisions of the Act and its
implementing rules and regulations;

To construct and operate any facilities specified under the Mineral
Agreement or approved Work Program;

To determine the exploration, mining and treatment process to be
utilized in the Mining Operations;

To extract, remove, use and dispose of any tailings as authorized by
an approved Work Program;

To secure all permits necessary or desirable for the purpose of
Mining Operations;

To keep accurate technical records about the mining operations as
well as financial and marketing accounts and make them available to
Government representatives authorized by the Director for the
purpose of assessing the performance and compliance of the
Contractor with the terms of this Agreement. Authorized
representatives of other Government Agencies may also have
access to such accounts in accordance with existing laws, rules and
regulations;

To furnish the Bureau all the data and information gathered from the
Contract Area and that all the books of accounts and records shall
be open for inspection;

To allow access to Government during reasonable hours in
inspecting the Contract Area and examining pertinent records for
purposes of monitoring compliance with the terms of this Agreement;

To hold the Government free and harmless from all claims and
accounts of all kinds, as well as demands and actions arising out of
the accidents or injuries to persons or properties caused by Mining
Operations of the Contractor and indemnify the Government for any
expenses or costs incurred by the Government by reason of any
such claims, accounts, demands or actions;

In the development of the community:

j.1) To recognize and respect the rights, customs and traditions of
indigenous cultural communities over their ancestral lands and
to allocate royalty payment of not less than one percent (1%) of
the value of the gross output of minerals sold;

Ag
«

k)

j.2)

j.3)

j.4)

j.5)

To coordinate with proper authorities in the development of the
mining community and for those living in the host and
neighboring communities through social infrastructure,
livelihood programs, education, water, electricity and medical
services. Where traditional self-sustaining income and the
community activities are identified to be present, the Contractor
shall assist in the preservation and/or enhancement of such
activities;

To allot annually a minimum of one percent (1%) of the direct
mining and milling costs necessary to implement the activities
undertaken in the development of the host and neighboring
communities. Expenses for community development may be
charged against the royalty payment of at least one percent
(1%) of the gross output intended for the concerned indigenous
cultural community;

To give preference to Filipino citizens who have established
domicile in the neighboring communities, in the hiring of
personnel for its mining operations. If necessary skills and
expertise are currently not available, the Contractor must
immediately prepare and undertake a training and recruitment
program at its expense;

To incorporate in the Mining Project Feasibility Study the
planned expenditures necessary to implement (j.1) to (j.3) of
this Section;

In the development of Mining Technology and Geosciences:

k.1)

k.2

k.3)

In the course of its operations, to produce geological,
geophysical, geochemical and other types of maps and reports
that are appropriate in scale and in format and substance which
are consistent with the internationally accepted standards and
practices. Such maps shall be made available to the scientific
community in the most convenient and cost effective forms,
subject to the condition that the Contractor may

delay release of said information for a reasonable period of time
which shall not exceed three (3) years;

To systematically keep the data generated from the
Contract/Mining Area such as cores, assays and other related
information, including economic and financial data and make
them accessible to students, researchers and other persons
responsible for developing mining, geoscience and processing
technology subject to the condition that the Contractor may
delay release of data to the science and technology community
within a reasonable period of time which shall not exceed three
(3) years;

To transfer to the Government or local mining company the
appropriate technology it may adapt in the exploration,
development and commercial utilization of the minerals in the
Contract Area;

ae
{(

«

11.2

m)

k.4) To allocate research and development budget for the
advancement of mining technology and geosciences in
coordination with the Bureau, research institutions, academe,
etc.;

k.5) To replicate data, maps and reports cited in (k.1) and (k.2) and
furnish the Bureau for archiving and systematic safekeeping
which shall be made available to the science and technology
community for conducting research and undertaking other
activities which contribute to the development of mining,
geoscience and processing technology and the corresponding
national pool of manpower talents: Provided, however, that the
release of data, maps and the like shall be similarly constrained
in accordance with (k.1) and (k.2) above;

To incorporate in the Mining Project Feasibility Study the planned
expenditures necessary to implement all the plans and programs set
forth in this Agreement; and

To pay all other taxes and fees mandated by existing laws, rules and
regulations.

Rights of the Contractor

The Contractor shall have the right:

a)

b)

c)

d)

e)

To conduct Mining Operations within the confines of its
Contract/Mining Area in accordance with the terms and conditions
hereof and that it shall not interfere with the rights of other
Contractors/Lessees/Operators/ Permittees;

Of possession of the Contract Area, with full right of ingress and
egress and the right to occupy the same, subject to surface and
easement rights;

To use and have access to all declassified geological, geophysical,
drilling, production and other data relevant to the mining operations;

To sell, assign, transfer, convey or otherwise dispose of all its rights,
interests and obligations under the Agreement subject to the
approval of the Government;

To employ or bring into the Philippines foreign technical and
specialized personnel, including the immediate members of their
families as may be required in the operations of the Contractor,
subject to applicable laws and regulations: Provided, That if the
employment connection of such foreign persons with the Contractor
ceases, the applicable laws and regulations on immigration shall
apply to them. Everytime foreign technologies are utilized and where
alien executives are employed, an effective program of training
understudies shall be undertaken. The alien employment shall be
limited to technologies requiring highly specialized training and
experience subject to the required approval under existing laws,
tuléS.and regulations;

. AL

16
bf

11.3

12.1

12.2

13.1

f) To enjoy easement rights and use of timber, water and other natural
resources in the Contract Area subject to pertinent laws, rules and
regulations and the rights of third parties;

g) Of repatriation of capital and remittance of profits, dividends and
interest on loans, subject to existing laws and Bangko Sentral rules
and regulations; and

h) To import when necessary all equipment, spare parts and raw
materials required in the operations in accordance with existing laws
and regulations.

Obligation of the Government
The Government shall:

a) Ensure that the Contractor has the Government's full cooperation in
the exercise of the rights granted to it under this Agreement;

b) Use its best efforts to ensure the timely issuance of necessary
permits and similar authorizing documents for use of the surface of
the Contract Area; and

c) To cooperate with the Contractor in its efforts to obtain financing
contemplated herein from banks or other financial institutions:
Provided, That such financing arrangements will in no event reduce
the Contractor's obligation on Government rights hereunder.

SECTION XII
ASSETS AND EQUIPMENT

The Contractor shall acquire for the Mining Operations only such assets
that are reasonably estimated to be required in carrying out such Mining
Operations.

All materials, equipment, plant and other installations erected or placed
on the Contract Area of a movable nature by the Contractor shall remain
the property of the Contractor. The Contractor shall have the right to
remove and re-export such materials and equipment, plant and other
installations from the Philippines, subject to existing rules and regulations.
In case of cessation of Mining Operations on public lands occasioned by
its voluntary abandonment or withdrawal, the Contractor shall have a
period of one (1) year from the time of cessation within which to remove
its improvements; otherwise, all social infrastructures and facilities shall
be turned over or donated tax free to the proper government authorities,
national or local, to ensure that said infrastructures and facilities are
continuously maintained and utilized by the host and neighboring
communities.

SECTION XiIll

EMPLOYMENT AND TRAINING OF PHILIPPINE PERSONNEL

The Con acter agrees to employ, to the extent possible, qualified Filipino
in ai types of mining operations for which they are qualified; np
and after Commercial Production commences shall, in consultation and .
with consent of the Government, prepare and undertake an extensive
training programme suitable to Filipino nationals in all levels of
employment. The objective of said programme shall be to reach within
the timetable set forth below the following targets of “Filipinization’:

Unskilled Skilled Clerical Professional Management

(%) (%) (%) (%) (%)
Year 1 100 100 100 80 70
Year 3 100 100 100 80 70
Year 5 100 100 100 80 80
Year 7 100 100 100 90 90
Year 10 100 100 100 100 100
Year 15 100 100 100 100 100

13.2 Cost and expenses of training such Filipino personnel and the
Contractor's own employees shall be included in the Operating Expenses.

13.3. The Contractor shall not discriminate on the basis of gender and shall
respect the right of women workers to participate in policy and decision-
making processes affecting their rights and benefits.

SECTION XIV
ARBITRATION

14.1 The Government and the Contractor shall consult with each other in good
faith and shall exhaust all available remedies to settle any and all
disputes or disagreements arising out of or relating to the validity,
interpretations, enforceability, or performance of this Agreement before
resorting to arbitration as provided for in Section 14.2 below.

14.2 Any disagreement or dispute which can not be settled amicably within a
period of one (1) year from the time the issue was raised by a Party shall
be settled by a tribunal of three (3) arbitrators. This tribunal shall be
constituted as follows: one to be appointed by the Contractor and another
to be appointed by the Secretary. The first two appointed arbitrators shall
consider names of qualified persons until agreement on a mutually
acceptable Chairman of the tribunal is selected. Such arbitration shall be
initiated and conducted pursuant to Republic Act No. 876, otherwise
known as the “Arbitration Act’.

In any event, the arbitration shall be conducted applying the substantive
laws of the Republic of the Philippines.

Each party shall pay fifty per centum (50%) of the fees and expenses of
the Arbitrators and the costs of arbitration. Each party shall pay its own
costs-and attorney's fee.

\

18
15.1

15.2

15.3

15.4

15.6

SECTION XV

SUSPENSION OR TERMINATION OF CONTRACT,
TAX INCENTIVES AND CREDITS

This Agreement may be suspended for failure of the Contractor: (a) to
comply with any provision or requirement of the Act and/or its
implementing rules and regulations; (b) to pay taxes, fees and/or other
charges demandable and due the Government.

This Agreement terminates or may be terminated for the following causes:
(a) expiration of its term, whether original or renewal; (b) withdrawal from
the Agreement by the Contractor; (c) violation by the Contractor of the
Agreement’s terms and conditions; (d) failure to pay taxes, fees/or
charges or financial obligations for two (2) consecutive years; (e) false
statement or omission of facts by the Contractor; and (f) any other cause
or reason provided under the Act and its implementing rules and
regulations, or any other relevant laws and regulations.

All statements made in this Agreement shall be considered as conditions
and essential parts hereof, and any falsehood in said statements or
omission of facts which may alter, change or affect substantially the fact
set forth in said statements shall be a ground for its revocation and
termination.

The Contractor may, by giving due notice at any time during the term of
this Agreement, apply for its cancellation due to causes which, in the
opinion of the Contractor, render continued mining operation no longer
feasible or viable. In this case, the Secretary shall decide on the
application within thirty (30) days from notice: Provided, That the
Contractor has met all the financial, fiscal and legal obligations.

No delay or omissions or course of dealing by the Government shall
impair any of its rights under this Agreement, except in the case of
a written waiver. The Government's right to seek recourse and relief by
all other means shall not be construed as a waiver of any succeeding or
other default unless the contrary intention is reduced in writing and signed
by the party authorized to exercise the waiver.

In case of termination, the Contractor shall pay all the fees and other
liabilities due up to the end of the year in which the termination becomes
effective. The Contractor shall immediately carry out the restoration of
the Contract Area in accordance with good mining industry practice.

The withdrawal by the Contractor from the Mineral Agreement shall not
release it from any and all financial, environmental, legal and fiscal
obligations under this Agreement;

The following acts or omission, inter alia shall constitute breach of
contract upon which the Government may exercise its right to terminate
the Agreement:

a) Failure of the Contractor without valid reason to commence
Commercial Production within the period prescribed; and

« AL

19
15.9

16.1

16.2

b) Failure of the Contractor to conduct mining operations and other
activities in accordance with the approved Work Programs and/or
any modification thereof as approved by the Director.

The Government may suspend and cancel tax incentives and credits if the
Contractor fails to abide by the terms and conditions of said incentives
and credits.

SECTION XVI

OTHER PROVISIONS

Any terms and conditions resulting from repeal or amendment of any
existing laws or regulation or from the enactment of a law, regulation or
administrative order shall be considered a part of this Agreement.

Notice

All notices, demands and other communications required or permitted
hereunder shall be made in writing, telex or telecopy and shall be deemed
to have been duly given notice, in the case of telex or telecopy, if
answered back or confirmation received, or if delivered by hand, upon
receipt or ten days after being deposited in the mail, airmail postage
prepaid and addressed as follows:

If to the Government:

THE SECRETARY

Department of Environment and Natural Resources
DENR Building , Visayas Avenue

Diliman, Quezon City

If to the Contractor :

THE PRESIDENT
Discovery Mines, Incorporated
Lipcann, Bangued, Abra

Either party may substitute or change such address on notice thereof to
the other party

Governing Law

This Agreement and the relation between the parties hereto shall be
governed by and construed in accordance with the laws of the Republic of
the Philippines. The Contractor hereby agrees and obliges itself to

comply with the provisions of the Act, its implementing rules and
regulations and other relevant laws and regulations.

re

20
A

16.4 Suspension of Obligation

16.5

a)

b)

c)

Any failure or delay on the part of any party in the performance of its
obligation or duties hereunder shall be excused to the extent
attributable to Force Majeure as defined in the Act: Provided, That
the suspension of Mining Operations due to Force Majeure causes
shall be subject to approval by the DENR Secretary.

If Mining Operations are delayed, curtailed or prevented by such
Force Majeure causes, then the time for enjoying the rights and
carrying out the obligations thereby affected, the term of this
Agreement and all rights and obligations hereunder shall be
extended for a period equal to the period involved.

The Party, whose ability to perform its obligations is affected by such
Force Majeure causes, shall promptly give Notice to the other in
writing of any such delay or failure of performance, the expected
duration thereof and its anticipated effect and shall use its efforts to
remedy such delay, except that neither Party shall be under any
obligation to settle a labor dispute: Provided, That the suspension of
obligation by the Contractor shall be subject to prior approval by the
Director.

Amendments

This Agreement shall not be annulled, amended or modified in’ any
respect except by mutual consent in writing of the herein parties.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as
of the day and year first above written

THE REPUBLIC OF THE PHILIPPINES

BY:

partment of Environment and ~
Natural Resources

DISCOVERY MINES, INCORPORATED

BY:

SIGNED IN THE PRESENCE OF : -
d 2 RPA
SOLELY: Ono ReLAKDO PEP

(Signature over Printed Name)

(Signature over Printed Name)

21
ACKNOWLEDGMENT

Republic of the Philippines)
auezan cize ) SS

Before me, a Notary Public for and in the City of Quezon, personally appeared
HEHERSON_ T. ALVAREZ, with Community Tax Certificate No.

004 76 F85- issued on Lr OF 2002 at
MONILQ , in his capacity as Secretary of the
Department of Environment and Natural Resources, and JEREMIAS B. BELOY,
with Community Tax Certificate No. _{372°4 34 issued on
2-05 -02 at _Q.c. , in his capacity as

President of Discovery Mines, Incorporated, both known to me and to me known
to be the same persons who executed the foregoing instrument consisting of
twenty two (22) pages, including this acknowledgment page, and acknowledged
to me that the same is their voluntary acts and deeds.

IN WITNESS WHEREOF, | have hereunto set my hand and affix my notarial

seal, this. day of
Bots LU

Chin LF kar

NIE AF

Ss “ELAN

jihiotary PUBIeST
te POS
Doc. No. _ 2S ae ORSAY Oy
Page No. po OPE BIT LOR =H ¢
Book No. 0%

Series of 20 _v7v

C2/proforma/discovery. doc/mpsa
12-Sep-02

22
